TIMELINE
                                                                      FILED IN
January 1, 2012   Employment Agreement                         14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                               12/8/2015 1:00:59 PM
April 4, 2012     IPA Agreement                                CHRISTOPHER A. PRINE
                                                                        Clerk

July 27, 2012     Ross Terminated

April 30, 2014    Arbitration Award

May 2, 2014       Ross Request to Arbitrator to Modify/Clarify Award

May 5, 2014       Company Request to Arbitrator to Modify Award

May 16, 2014      Company filed 2014-28076; obtained T.R.O.

May 20, 2014      Ross Requested Arbitrator resolve amount owed to him

May 29, 2014      Parties appeared before Arbitrator

June 2, 2014      Court denied Company Temporary Injunction

June 3, 2014      Company Non-Suited Cause 2014-28076

July 28, 2014     Company filed 2014-42950 Pet to Modify and if Modified Confirm
                  Award

July 29, 2014     Ross filed 2014-43614 Declaratory Judgment

December 8, 2014 Court grants Company MSJ

April 13, 2015    Court grants Ross MSJ




                                                                       EXHIBIT
                                                                                     exhibitsticker.com




                                                                       Appellant 1
                          2014-42950 / Court: 190


   IN ARBITRATION PROCEEDINGS BEFORE HON. ALICE OLIVER-PARROTT
PURSUANT TO THE INTERIM AND ARBITRATION AGREEMENT DATED EFFECTIVE
        MARCH 25, 2013 AND THE INTEREST PURCHASE AGREEMENT
                   DATED EFFECTIVE JANUARY 1, 2012

NATIONAL SIGNS HOLDING, LLC                  §
                                             §
v.                                           §
                                             §
ALI RASSOULI aka AL ROSS                     §

                               FINAL ARBITRATION AWARD

Ali Rassouli aka A1 Ross, “A1 Ross,"National Signs, Ltd. nka ARNS Holdings, Ltd., PNR
Family Partnership, Ltd., and National Leasing Group, LLC, National Signs Holding, LLC,
National Signs, LLC, and Louis M. Girard, Jr. each appeared before the undersigned to arbitrate
certain claims existing between them. The parties’ agreement to arbitrate (marked Exhibit “A”)
is attached hereto and incorporated herein for all purposes. Having invoked their rights to
arbitrate the claims and announcing ready, the parties proceeded to a full arbitration of the
claims. The undersigned has considered the parties’ filings, the evidence presented, and the
arguments of counsel, and issues this final and binding arbitration award. Accordingly, it is

ORDERED, ADJUDGED, and DECLARED under the Texas Declaratory Judgments Act,
Chapter 37 of the Texas Civil Practice & Remedies Code, that (1) the Employment Agreement
between National Signs, LLC and Ross permitted National Signs, LLC to terminate Ross’s
employment with or without cause, and (2) National Signs, LLC terminated Ross’s employment
with cause, but not as cause is defined by the Employment Agreement. The termination of Ross
then, by terms of the Employment Agreement, was a “without cause” termination. A1 Ross is
entitled to recover an amount equal to salary and benefits for the thirty day notice period required
for a without cause termination, that being compensation for the period of July 26, 2012 to
August 26, 2012, plus the aggregate amount of his compensation for the three months proceeding
the date of his termination, any amount for any unused vacation time accrued during 2012, and
the reasonable value of COBRA healthcare coverage for the three months following his
termination. If the parties cannot stipulate to those amounts within 30 days of this award, written
evidence will be submitted pursuant to Exhibit A to the undersigned arbitrator as to the parties’
disputed amounts due and owing to Ross pursuant to this mandated calculation. It is further

ORDERED, ADJUDGED, and DECLARED under the Texas Declaratory Judgments Act,
Chapter 37 of the Texas Civil Practice & Remedies Code, that the non-compete obligations
imposed on Ross by the Employment Agreement between National Signs, LLC and Ross, and
the Interest Purchase Agreement between National Signs, Ltd., Ross, and National Signs
Holding, LLC remain valid and enforceable obligations against Ross. The non-compete
obligations imposed on Ross by the Employment Agreement extend for 2 years after August 26,
2012, until August 26, 2014, and the obligations imposed on Ross by the Interest Purchase

                                                 EXHIBIT
                                                             exhibitsticker.com




                                              Appellant 2                         EXHIBIT262
            Candidate, with the knowledge of that Person’s status as a Acquisition Candidate, for the
            purpose of acquiring that Person or arranging the acquisition of that Person by any Person
            other than Buyer.

Notwithstanding the foregoing, any Restricted Party may own and hold as a passive investment
up to 1% of a class of the outstanding capital stock of a competing Entity if that class of capital
stock is publicly traded on a recognized national exchange. Notwithstanding the foregoing, this
Section 7.10 shall terminate if Ross is terminated by the Buyer without “Cause” (as such term is
defined in the New Employment Agreement between the Buyer and Ross).

                     (b)    Should the Closing not be completed, then Buyer agrees that it will not
            during the period beginning on the date hereof and ending on the third anniversary of the
            earlier to occur of the Termination Date or the Closing Date, (i) directly or indirectly, for
            any reason, for his own account or on behalf of or together with any other Person, call on
            any natural Person who is at that time employed by the Company with the purpose or
            intent of attracting that Person from the employ of the Company or (ii) engage or
            participate in any effort or act to canvass, solicit, approach, entice away from, or to
            induce in any way to alter their association with the Company or its respective Affiliates
            any individual or entity who is a customer, vendor, supplier or contractor of the Company
            or its respective Affiliates.

                    (c)   Notwithstanding the provisions of Section 7.9, because of the difficulty of
            measuring economic losses to Buyer as a result of any breach by the Interest Holder of
            his covenants in Section 7.10(a) and because of the immediate and irreparable damage
            that could be caused to Buyer for which it would have no other adequate remedy, the
            Interest Holder agrees that Buyer may enforce the provisions of Section 7.10(a) by
            injunctions and restraining orders against the Interest Holder if he breaches any of those
            provisions.

                 (d)    Each of the Parties agrees and acknowledges that the limitations as to
         time, geographical area and scope of activity to be restrained as set forth in Section
         7.10(a) are reasonable and do not impose any greater restraint than is necessary to protect
         the legitimate business interests of Buyer, the Target (following the Closing) and their
        respective Affiliates, including the protection of the goodwill transferred herewith. Each
        Party hereby represents that he or it, as applicable, has read and understands, and agrees
        to be bound by, the terms of this Section 7.10. Each of the Parties acknowledges that the
        geographic scope and duration of the covenants contained in Section 7.10(a) are the result
        of arm’s-length bargaining and are fair and reasonable in light of (i) the nature and
        geographic scope of the operations of the Business of the Company, (ii) the amount of
        confidential and proprietary information regarding the Company and the Business that is
        in the possession of, and that will become in the possession of, Interest Holder, (iii)
        Interest Holder’s level of control over and contact with the Business conducted by the
        Company in all jurisdictions in which it is conducted, (iv) the amount of goodwill for
        which Buyer is paying, and (v) the consideration that Interest Holder has received or will
        receive by entering into this Agreement. It is the desire and intent of the Parties that the
        provisions of this Section 7.10 be enforced to the fullest extent permitted under
        applicable Laws, whether now or hereafter in effect and therefore, to the extent permitted

                                                                   EXHIBIT
                                                                                 exhibitsticker.com




                                                    45
2735987v3
                                                                   Appellant 3                        213